PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_JUD_01_ME_02_FR.txt. 70

OPINION DISSIDENTE DE LORD FINLAY
(Traduction. ]

Je regrette de ne pouvoir me joindre à l’arrét qui vient
d’être rendu. Je crois que la question II n’aurait pas dû
être posée aux experts, et, en outre, je ne puis être d’accord
sur les parties de l’arrêt qui ont trait aux principes régissant
la fixation de l’indemnité.

I.

Dans son Mémoire, chapitre II, paragraphe 2, page 13,
le Gouvernement allemand déclare, dans les termes suivants,

x

renoncer à sa demande en restitution de l’entreprise :

«Le Gouvernement allemand, qui, au commencement, avait
demandé la restitution en nature de l'entreprise expropriée,
s'est convaincu, au cours des négociations, que la restitution
n'entre pas en cause, étant donné que l’usine, qui a été exploi--
tée par l'État polonais pendant presque cinq années et qui a
été soustraite aux soins et au développement de l’entrepreneur
primitif pour être adaptée aux besoins de son exploiteur actuel,
n'est plus, dans son état actuel, au point de vue juridique et
économique, le même objet qu'elle était à la date de la reprise,
et que, par conséquent, elle n’est pas propre à être restituée. »

La Partie dépossédée a le choix des actions. Elle peut
demander la restitution de la chose prise; c’est 14 ce que l’on
entend par restitutio in integrum. D'autre part, elle peut renon-
cer à demander la restitution de la chose et demander, à la
place, des dommages-intérêts. Le Gouvernement allemand a
renoncé à la restitution, peut-être sous l'impression — qui
peut avoir été justifiée que les changements intervenus
n'étaient pas de nature à permettre désormais à l’entreprise
de servir à l’usage qu’il entendait en faire. Si le Gouvernement
allemand avait obtenu la restitutio in integrum, il aurait eu la
chose elle-même, y compris nécessairement toute plus-value
dont ladite chose aurait pu bénéficier. Mais, vu la renonciation:
à la restitution, il ne reste plus qu’une demande en dommages-
intérêts pour l'acte illicite. Un plaideur qui a renoncé à son
droit à vestitutio in integrum et qui intente une action en

 
71 ARRÊT N° 13. — OPINION DISSIDENTE DE LORD FINLAY

x

dommages-intérêts, n’est pas fondé à invoquer un droit à la
plus-value éventuelle : la plus-value, il l’aurait obtenue s’il
avait fait valoir sa demande en restitution. Ayant renoncé à
une demande en restitution, le Gouvernement allemand ne
saurait justifier une demande dont l'objet serait une somme
représentant la valeur de la chose dont il aurait pu demander
la restitution. Il a renoncé à la restitution et choisi les dom-
mages-intérêts : conformément aux principes généraux, le
montant de ces dommages-intérêts doit être fixé en se repla-
cant à l’époque de l'acte illicite.

Tl n’est absolument 1ien d’où l'on puisse déduire qu’en
renonçant à demander la yesfitutio in integrum, l'Allemagne
serait fondée, à la place, à se voir allouer des dommages-
intérêts plus élevés que ceux qui résultent, en droit, d’une
dépossession illicite. Si telle: avait été l'intention des Parties,
elles l’auraient dit. L'Allemagne et la Pologne se sont bornées
à s’entendre sur le fait de la renonciation à la demande en
restitution, et, par suite, la situation est exactement la même
que si cette demande n’avait jamais été formulée. Interpréter
cette transaction comme contenant implicitement un accord à
l'effet de fixer les dommages-intérêts d’après une méthode
autre qu’usuelle, reviendrait en fait à conclure, aux lieu et
place des Parties, un accord nouveau. Les Parties ont simple-
ment renoncé à la restitution, avec cette conséquence que
l'Allemagne a accepté le droit à se voir allouer des dommages-
intérêts fixés selon la méthode habituelle.

A mon avis, conformément aux principes généraux du droit
international, ces dommages-intérêts devraient être fixés sur la
base de la valeur de l’entreprise à la date de dépossession,
c'est-à-dire au 3 juillet 1922, plus un taux équitable d'intérêt
calculé sur cette valeur depuis la date de la dépossession jus-
qu’a la date du paiement ; plus enfin une indemnité pour tout
autre préjudice qui serait résulté directement de la déposses-
sion. , .

Il se peut que les dommages-intérêts ainsi fixés ne soient
pas supérieurs à la somme que le Gouvernement polonais
aurait dû verser s’il avait pu exproprier l’entreprise en vertu
de la Convention de Genève ; mais ceci est sans pertinence.
Comme mode de réparation du préjudice à elle causé en droit
international, Allemagne a choisi une indemnité en argent
72 ARRÊT N° 13. — OPINION DISSIDENTE DE LORD FINLAY

égale aux pertes qu'ont subies ses ressortissants. I] est sans
intérêt de savoir si la conséquence de ce choix est de placer
l'Allemagne et les sociétés allemandes dans une situation
meilleure ou pire que celle qui, autrement, aurait été la leur.

L’on a dit que la règle générale en matière de fixation des
dommages-intérêts ne saurait être appliquée ici et qu’il y a
lieu de distinguer entre les conséquences, d’une part, de l’ex-
propriation illicite, et, d’autre part, de l’expropriation licite
conforme aux dispositions de la Convention de Genève.
Le fait que le montant de l'indemnité que la Pologne eût
été obligée de verser si elle avait procédé à l’expropriation en
conformité de la Convention de Genève serait égal au montant
des dommages-intérêts dans le cas où ces derniers seraient
calculés d’après les principes généraux du droit international,
n’a pas de pertinence pour la question. I] s’agit seulement de
savoir quel a été le préjudice causé aux deux Sociétés par la
dépossession. | |

L'on a fait valoir qu'il serait contraire à l’équité que l’auteur
d'un fait illicite ne soit pas tenu par une responsabilité
plus ‘étendue que celui qui aurait exproprié un bien en
conformité de la Convention de Genève. .

En vertu de cette Convention, était, à l’époque, exclue
l'expropriation tant que la Commission mixte ne l’avait pas
reconnue indispensable pour assurer le maintien de l’exploi-
tation (article 7). La Convention ne contient pas de dispo-
sition relative aux conséquences d’une dépossession par acte
gouvernemental contraire à cette clause: c’est alors le droit
commun qui s'applique. Toutefois, l’on prétend maintenant
que l'application du droit commun en l'espèce serait contraire
à l'équité, et on s'efforce de modifier ce droit afin d'empêcher
que le Gouvernement, auteur de la mesure, ne se trouvât,
au point de vue financier, astreint à une obligation plus
étendue que s’il avait agi conformément aux dispositions de
la Convention de Genève.

Il me paraît hors du pouvoir de la Cour de formuler, en
fait, des dispositions de cet ordre, en l'absence d’un accord
à cet effet contenu dans un traité ou dans une convention.
73 ARRÊT N° 13. — OPINION DISSIDENTE DE LORD FINLAY
IT.

Si l’époque critique pour estimer la valeur de l’entreprise
est celle de la dépossession, il s’ensuit que la valeur qu’aurait
actuellement l’entreprise, si elle était restée entre les mains
des Oberschlesische et Bayerische, est sans pertinence, sauf
dans la mesure où elle peut aider à déterminer la valeur à la
date de la dépossession. Il n’est pas nécessaire de soumettre
aux experts une question dont l’objet serait la valeur actuelle.
Par conséquent, j'estime que la question II est superflue.

Cette question est ainsi conçue :

« Quelle serait la valeur exprimée en Reichsmarks actuels
à la date du présent arrêt, de ladite entreprise de
Chorzéw, si cette entreprise (y compris les terrains, bâti-
ments, outillage, stocks, procédés disponibles, contrats de
fourniture et de livraison, clientèle et . chances d’avenir),
étant restée entre les mains des Bayerische et Oberschle- ,
sische St. W., soit était demeurée essentiellement en l’état
de 1922, soit avait reçu, toutes proportions gardées, un
développement analogue à celui d’autres entreprises du
même genre, dirigées par la Bayerische, par exemple,
l’entreprise dont l'usine est sise a Piesteritz ? »

[T'raduction.]

« What would be the value at the date of the present
judgment, expressed in Reichsmarks current at the pre-
sent time, of the same undertaking (Chorzôw) if that
undertaking {including lands, buildings, equipment, stocks,
available processes, supply and delivery contracts, good-
will and future prospects) had remained in the hands of
the Bayerische and Oberschlesische Stickstoffwerke, and
had either remained substantially as it was in 1922, or
been developed proportionately on lines similar to those
applied in the case of other undertakings of the same kind,
controlled by the Bayerische, for instance, the undertak-
ing of which the factory is situated at Piesteritz ? »

En outre, j’estime qu’en elle-même la question n'est pas
satisfaisante. Elle aboutit à obtenir deux valeurs dépendant de
conditions hypothétiques. La première de ces deux valeurs
dépend de l’hypothèse que l’entreprise est demeurée essentielle-
ment en l'état de 1922. Il serait difficile de fixer la valeur

actuelle d’une entreprise restée dans cet état suranné. La
74 ARRET N° 13. — OPINION DISSIDENTE DE LORD FINLAY

seconde des deux valeurs dépend du développement hypothé-
tique de l’entreprise. La question envisage un « développe-
ment» qui serait «analogue, toutes proportions gardées», à
celui dont d’autres entreprises du même genre auraient béné-
ficié. Il serait difficile de déterminer quelles sont les pro-
portions de développement applicables. Il semble qu’il appar-
tienne aux experts eux-mêmes de choisir l’entreprise qu'il y
aurait lieu de prendre comme terme de comparaison. Je crois
qu’à la pratique, la question II présenterait de grandes diff-
cultés.

Ce sont là les deux seuls points sur lesquels je m’écarte de
l’arrêt de la Cour en l’espèce ; mais ces deux points sont d’une
importance vitale.

(Signé) FINLAY.
